The Court of Appeals reversed the judgment of the lower court on account of the giving of three charges requested by appellee.
The opinion of the Court of Appeals states that the charges were erroneous because they ignored some of the evidence in the record. Under the rule adopted and pursued by this court in considering certiorari proceedings to the Court of Appeals, we do not review such questions as to what facts are shown by the record; we accept what the Court of Appeals may say as to what facts are or are not shown by the record.
It results that the application for certiorari must be denied.
Writ denied.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.